Citation Nr: 0032308	
Decision Date: 12/12/00    Archive Date: 12/20/00	

DOCKET NO.  99-15 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


INTRODUCTION

The veteran had active service from September 1970 to 
September 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Medical and Regional Office Center (RO) 
in Wichita, Kansas.  

In a statement received in August 2000, the veteran indicates 
a desire to claim entitlement to service connection for 
schizophrenia.  This claim is referred to the RO for its 
consideration.  

FINDING OF FACT

An unappealed July 1993 RO decision denied service connection 
for PTSD.  Evidence received since the July 1993 RO decision 
is new and bears directly and substantially on the matter 
under consideration, and is so significant that it must be 
considered in order to fairly decide the claim.  


CONCLUSION OF LAW

The July 1993 RO decision is final; new and material evidence 
has been received and the claim of entitlement to service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A July 1993 RO decision denied service connection for PTSD.  
The veteran was notified of that decision, and his appellate 
rights, but he did not initiate an appeal and it became 
final.  In February 1995 the veteran sought to reopen his 
claim of entitlement to service connection for PTSD.  A 
January 1996 RO decision found that new and material evidence 
had not been submitted to reopen the veteran's claim of 
entitlement to service connection for PTSD.  In February 1996 
the veteran submitted a statement indicating that he desired 
to request reconsideration of his claim of entitlement to 
service connection for PTSD.  In light of the decision by the 
United States Court of Appeal for Veterans Claims in 
Gallegos v. Gober, 14 Vet. App. 50, 58 (2000), the Board 
concludes that the February 1996 communication from the 
veteran was an expression of his disagreement with the 
January 1996 denial of service connection for PTSD.  
Therefore, the Board finds, as discussed below, that the 
veteran has submitted new and material evidence subsequent to 
the July 1993 RO decision.  

The evidence of record prior to the July 1993 RO decision 
does not indicate that PTSD had been diagnosed and the 
July 1993 denial was based upon a lack of any diagnosis of 
PTSD.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  
Service connection for PTSD requires medical evidence 
diagnosing the condition, a link, established by medical 
evidence, between current symptoms and an inservice stressor, 
and credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).  

If a claim for service connection was previously denied, a 
veteran must submit new and material evidence in order to 
reopen his claim.  New and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled it is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.  

Under the test established by Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc), it must first be determined 
whether the veteran has presented new and material evidence.  
In Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998), it 
was noted that while "not every piece of new evidence is 
'material'; we are concerned, however, that some evidence may 
well contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  VA treatment records 
dated subsequent to July 1993 reflect that the veteran has 
been diagnosed with PTSD.  The Board concludes that this 
evidence is new and that it contributes to a more complete 
picture of the circumstances surrounding the alleged origin 
of the veteran's PTSD since it does now indicate that he has 
PTSD.  Therefore, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  Therefore, new and material evidence has 
been submitted and the claim is reopened.  38 U.S.C.A. 
§ 5108.  


ORDER

New and material evidence having been submitted, the appeal 
to reopen the claim of entitlement to service connection for 
PTSD is granted.  To this extent only, the appeal is granted.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curium 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000 Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
____ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

In a response to a request for stressful events the veteran 
experienced during his service, received in January 1993, the 
veteran identified, at page four, an acquaintance who he 
indicated, at page seven, had died while in Vietnam.  He also 
reported, at page eight, that he had received treatment from 
different individuals in 1987, 1991, and 1992.  

In a January 1993 VA social and industrial survey the veteran 
again reported the incident regarding an acquaintance being 
killed as a result of a land mine explosion while in Vietnam.  
He also reports being under enemy fire a couple of times and 
being on a patrol boat that ran over a Chinese individual.  

In a separate response to a request for stressful events, 
received in March 1996, the veteran again identified, at page 
four, an acquaintance who was killed in Vietnam.  The veteran 
has indicated that he was not present when the individual was 
killed, but knew the individual and subsequently learned of 
his death.  

The veteran's service personnel records reflect that he 
participated in ready operations within the contiguous waters 
of the Republic of Vietnam in July, August, and 
September 1971.  

In light of the above, the appeal is REMANDED to the RO for 
the following:  

1.  The RO should undertake to identify 
the vessel(s) the veteran was assigned to 
in July, August, and September 1971 and 
obtain the deck logs or any other records 
relating to the activities of that vessel 
for this period.  

2.  The RO should attempt to verify the 
occurrence of the events reported by the 
veteran as being stressful through the 
Commandant of the Marine Corps, 
Headquarters U.S. Marine Corps, MMSB10, 
2008 Elliot Road, Suite 201, Quantico, 
Virginia  22134-5030.  The RO should 
provide all relevant information, 
including the veteran's claimed 
stressors, his service personnel records, 
and a copy of his record of service 
(DD Form 214 MC).  

3.  The RO should contact the veteran and 
his representative and request the 
complete names and addresses of the 
doctors identified at page eight of the 
January 1993 response.  They should also 
be requested to identify any treatment 
the veteran has received for PTSD since 
his active service.  After obtaining any 
necessary authorization, the RO should 
attempt to obtain all identified 
treatment records, that are not already a 
part of the record.  

4.  The RO should contact the veteran and 
his representative and inform them that 
they should submit medical evidence 
indicating that the veteran currently has 
PTSD that is related to a stressful event 
he experienced during his active service.  

5.  If and only if, after completing the 
above action, the record contains 
evidence of a verified stressor, 
including a stressor incurred during 
combat, the veteran should be examined by 
a panel of two VA board-certified 
psychiatrists, if available, to determine 
the nature and etiology of any current 
psychiatric disorder.  If there are 
different psychiatric disorders, the 
panel should reconcile the diagnoses and 
should specify which symptoms are 
associated with each disorder.  If 
certain symptomatology cannot be 
disassociated from one disorder or 
another, it should be specified.  The 
claims folder must be made available to 
the examiners for review and the 
examination report(s) should refect that 
such review is accomplished.  The 
examiners are informed that any diagnosis 
reached should conform to the psychiatric 
nomenclature and diagnostic criteria 
contained in Diagnostic and Statistical 
Manual for Mental Disorder, 4th ed., 
(DSM-IV).  If the veteran is found to 
have PTSD, the examiners are requested to 
identify the diagnostic criteria 
supporting the diagnosis.  Any necessary 
special studies or tests, including 
psychological testing, should be 
accomplished.  The examiner should 
express an opinion as to the etiology of 
any psychiatric disorder diagnosed, and 
the likely onset of any psychiatric 
disorders found.  Should PTSD be found, 
the examiner should report the 
circumstances of the veteran's combat or 
independently verified stressors, and 
determine whether it is at least as 
likely as not that the diagnosed PTSD is 
related to active service.  Only those 
stressors occurring during combat or 
which have been independently verified 
may be used as a basis for establishing 
PTSD as related to service.  A complete 
rationale for all opinions and 
conclusions expressed should be given.  

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

7.  The RO should then readjudicate the 
veteran's claim for service connection 
for PTSD.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the veteran unless he receives further 
notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	MILO H. HAWLEY
	Acting Veterans Law Judge
	Board of Veterans' Appeals




 



